Case 3:19-cv-00339-JAG-RCY Document 7 Filed 05/26/20 Page 1 of 5 PageID# 49



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

CHADLEY DEAN ALLEY,

       Petitioner,

v.                                                                  Civil Action No. 3:19CV339

WARDEN, FCC PETERSBURG,

       Respondent.

                                   MEMORANDUM OPINION

       Chadley Dean Alley, a federal inmate proceeding pro se, brings this petition pursuant to

                                               . Alley claims that in light of the decisions Mathis

v. United States, 136 S. Ct. 2243 (2016), Johnson v. United States, 135 S. Ct. 2551 (2015), and

United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), cert. denied, 139 S. Ct. 1318 (2019), he

was improperly sentenced to an enhanced sentence under the Armed Career Criminal Act. (§ 2241

Pet. 7.)1 Respondent has moved to dismiss. (ECF No. 6.) Because the Court already has addressed



                                            I. ANALYSIS

       A.       Prior Litigation

       Just as he does now, Alley previously asserted that in the wake of Mathis v. United States,

136 S. Ct. 2243 (2016) and Johnson v. United States, 135 S. Ct. 2551 (2015), his North Carolina

convictions for breaking and entering no longer qualify as predicates for imposing an enhanced

                                                            Alley v. Wilson, at 1 3:17CV637 (E.D.




       1
           The Court employs the pagination assigned by the CM/ECF docketing system.
Case 3:19-cv-00339-JAG-RCY Document 7 Filed 05/26/20 Page 2 of 5 PageID# 50



Va. July 17, 2018       Alley I                                                  previously, the Court

found:

                 As noted by the Supreme Court
                        Federal law forbids certain people-such as convicted felons,
                 persons committed to mental institutions, and drug users-to ship,
                 possess, and receive firearms. § 922(g). In general, the law

                 § 924(a)(2). But if the violator has three or more earlier convictions

               Criminal Act increases his prison term to a minimum of 15 years
               and a maximum of life. § 924(e)(1).
         Johnson v. United States, 135 S. Ct. 2551, 2555 (2015) (citation omitted).
               The Armed Career Criminal A

         an element the use, attempted use, or threatened use of physical force against the
         person of another; or (ii) is burglary, arson, or extortion, involves use of explosives,
         or otherwise involves conduct that presents a serious potential risk of physical
         injury to another.

                           Johnson, 135 S. Ct. at 2556. In Johnson, the Supreme Court held
         that the residual clause of the ACCA is unconstitutionally vague. Id. at 2557.

         ACCA following Johnson, it must qualify either under the enumerated offense
                                             United States v. McNatt
         (4th Cir. 2018).
                 Petitioner was found guilty of possession of a firearm by a convicted felon
         in violation of 18 U.S.C. § 922(g). (ECF No. 1, at 3.) Petitioner received an
         enhanced sentence under ACCA based upon his three prior North Carolina
                                                                                         Id.)
         Petitioner contends:
                 Although the Fourth Circuit previously held that such prior

                 statutory sentence under 18 U.S.C. § 924(e), it has recently
                 questioned that holding now in light of Mathis v. United States, 136
                 S. Ct. 2243 (2016) and Johnson v. United States, 135 S. Ct. 2551
                 (2015). See United States v. Brown                                  .
                 Nov. 18, 2016).
                         . . . In light of Johnson and Mathis,
                 and entering convictions] no longer qualify as predicate
                 conviction[s] for purposes of § 924(e) . . . .
         (Id.)
                 Petitioner is wrong. Just last month, the Fourth Circuit reaffirmed that, in
         the wake of Johnson and Mathis, North Carolina breaking and entering qualifies as
         a violent felony for ACCA under the enumerated offense clause. McNatt, 727 F.


                                                    2
Case 3:19-cv-00339-JAG-RCY Document 7 Filed 05/26/20 Page 3 of 5 PageID# 51



                                                                                          d
         entering statute criminalizes no more than generic burglary and is an enumerated
                                           United States v. Beatty                        -
                                                                                 1) will be
         DENIED.

Id. at 1 3. The Court also considered the decision in Wheeler                                       Id. at 1

n.1.

         B.      Abuse of the Writ

         Pursuant to 28 U.S.C. § 2244(a), as amended by the Antiterrorism and Effective Death

Penalty Act of 1996                 :

         No circuit or district judge shall be required to entertain an application for a writ of
         habeas corpus to inquire into the detention of a person pursuant to a judgment of a
         court of the United States if it appears that the legality of such detention has been
         determined by a judge or court of the United States on a prior application for a writ
         of habeas corpus, except as provided in section 2255.

28 U.S.C. § 2244(a). Although § 2241 is not specifically referenced in § 2244(a), [i]t has become

well established that § 2244(a), as amended by the AEDPA, bars second or successive § 2241

applications that seek to relitigate issues that were adjudicated in a prior § 2241 proceeding

Quiller v. Wilson, No. 1:12cv426 (LO/JFA), 2012 WL 6725612, at *4 (E.D. Va. Dec. 21, 2012),

       sub nom. Quiller v. Blackburns                   384 (4th Cir. 2013); see Antonelli v. Warden,

U.S.P. Atlanta, 542 F.3d 1348, 1350, 1352 (11th Cir. 2008) (

of a § 2241 petition as successive

toward his sentence to which he was

petition raising the same grounds for relief, which had been denied on the merits); Queen v. Miner,

530 F.3d 253, 254 55 (3d Cir. 2008)

§ 2241 petition, in which the petitioner had sought to challenge the same institutional conviction

that he had challenged in a prior § 2241 petition); Valona v. United States, 138 F.3d 693, 695 (7th



                                                    3
Case 3:19-cv-00339-JAG-RCY Document 7 Filed 05/26/20 Page 4 of 5 PageID# 52



                                                successive petitions under § 2241 directed to the same

                                             ; Chambers v. United States, 106 F.3d 472, 474 75 (2d

Cir. 1997) (dismissing the                         petition, which

comput                                                                                    pursuant to



         Similarly, prior to the enactment of the statutory bar on successive habeas petitions, the

                                          the                 , which limited the review of successive

habeas petitions. See McCleskey v. Zant, 499 U.S. 467, 490 96 (1991). Under the abuse of the

                 a court could decline to hear a claim that was both raised and adjudicated in an

                   Stanko v. Davis, 617 F.3d 1262, 1270 (10th Cir. 2010) (citing Sanders v. United

States, 373 U.S. 1, 11 12 (1963)). Further, in applying the abuse of the w

                                                                                          Id. (citation

omitted).                       ven if the same ground was rejected on the merits on a prior

application, it is open to the applicant to show that the ends of justice would be served by

permitting the redetermination of the ground        Sanders, 373 U.S. at 16.

         Here, Alley fails to demonstrate that the ends of justice warrant consideration of his

Present § 2241 Petition.2 Accordingly, for these reasons, the § 2241 Petition will be DENIED.




         2
          If the Court were to address the merits of                 , the claim would be dismissed
for the same reasons that the claim was rejected in Alley I.

                                                    4
Case 3:19-cv-00339-JAG-RCY Document 7 Filed 05/26/20 Page 5 of 5 PageID# 53



                                   II. CONCLUSION

      For the foregoing reasons, the Motion to Dismiss (ECF No. 6) will be GRANTED.

claim and the action will be DISMISSED. The § 2241 Petition (ECF No. 1) will be DENIED.

      An appropriate Final Order shall accompany this Memorandum Opinion.




Date: 26 May 2020
Richmond, Virginia




                                            5
